Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into this 21st
day of February 2007, by and between PLACER SIERRA BANCSHARES (“Company”) and
RANDALL E. REYNOSO (“Employee”).

WHEREAS, Employee and Company entered into an Employment Agreement, dated
January 1, 2006 (the “Agreement”); and

WHEREAS, Section 5 of the Agreement sets forth Company’s potential obligations
upon the termination of Employee’s employment with Company; and

WHEREAS, Employee and Company have agreed to amend the Agreement as set forth in
this Amendment in order to provide for payments to be made in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
guidance thereunder, which section was added to the Code by the American Jobs
Creation Act of 2004; and

WHEREAS, Section 22 of the Agreement provides that the Agreement may be amended
only by a writing signed by the parties.

NOW THEREFORE, Employee and Company agree as follows:

1. A new Subsection (h) entitled “Timing of Payment” is added to Section 5 of
the Agreement, to read as set forth below:

(h) Timing of Payment. Notwithstanding anything to the contrary in this
Agreement, if any amount payable hereunder is considered to be compensation
deferred under a “nonqualified deferred compensation plan” as defined for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and if Employee is deemed to be a “specified employee” as
defined for purposes of Section 409A, then, to the extent necessary to comply
with Section 409A, any such amounts due under this Agreement in connection with
a termination of Employee’s employment that otherwise would be payable at any
time during the six-month period immediately following such termination of
employment shall not be paid prior to, and shall instead be payable in a lump
sum as soon as practicable following, the expiration of such six-month period.
In light of the uncertainty surrounding the application of Section 409A, Company
makes no guarantee as to the income tax treatment under Section 409A of any
payments made or benefits provided under this Agreement.

 

1



--------------------------------------------------------------------------------

2. All other terms and conditions of the Agreement shall remain in full force
and effect.

 

PLACER SIERRA BANCSHARES    

By: /s/ Frank J. Mercardante                                         

    /s/ Randall E. Reynoso                                         

      Frank J. Mercardante

      Chief Executive Officer

    RANDALL E. REYNOSO

 

2